DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This Office Action is responsive to Applicant's Amendment and Remarks, filed 29 Jun 2022, in which claims 1-2, 7, 12, 17, and 97 are amended to change the scope and breadth of the claim, claims 105, 108, 118, and 121 are canceled, and new claims 131-145 are added.

This application is a domestic application, filed 08 Apr 2020; and claims benefit as a CON of 15/558896, which is the national stage entry of PCT/US2016/024333, filed 25 Mar 2016, issued as PAT 10640528; and claims benefit of provisional application 62/138,168, filed 25 Mar 2015, and provisional application 62/138,198, filed 25 Mar 2015.

Claims 1, 2, 7, 12, 17, 34, 37, 47, 92-93, 97-102, and 131-145 are pending in the current application and are allowed herein.

Status of Claims
To clarify the record, Applicant's remarks filed 29 Jun 2022 are correct that claim 12 is omitted from the Office Action mailed 29 Jun 2022. Claims 12 is pending and is amended in Applicant's Amendment, filed 29 Jun 2022, and has been fully considered on the merits herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 29 Jun 2022, with respect that claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as not being enabling for the full scope of the claim has been fully considered and is persuasive, as the amended claims are drawn to a method falling within the scope seen to be enabled to one of ordinary skill in the art by the specification as originally filed.
This rejection has been withdrawn. 

The terminal disclaimer, filed 29 Jun 2022, with respect that claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10640528 has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

The terminal disclaimer, filed 29 Jun 2022, with respect that claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10640528 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020) has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

The terminal disclaimer, filed 29 Jun 2022, with respect that claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10640528 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020) has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

The terminal disclaimer, filed 29 Jun 2022, with respect that claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,982,005 has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

The terminal disclaimer, filed 29 Jun 2022, with respect that claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,982,005 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020) has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 
The terminal disclaimer, filed 29 Jun 2022, with respect that claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10,913,764 has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

The terminal disclaimer, filed 29 Jun 2022, with respect that claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10,913,764 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020) has been fully considered and is persuasive, as the terminal disclaimer is recorded.
This rejection has been withdrawn. 

Applicant's Amendment, filed 29 Jun 2022, with respect that claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,633,407 (reference patent) has been fully considered and is persuasive, as amended claims 1 and 17 are drawn to the method comprising administering a compound containing a 15-membered azaketolide structure. Applicant's remarks are persuasive that in contrast to the claimed invention the claims of the reference patent are drawn to a method comprising administering a compound containing a 14-membered ketolide structure. Upon reconsideration, the reference claims do not teach or fairly suggest the claimed invention, and there is no guidance for destroying the structural features of the compound administered according to the claims of the reference patent and arriving at the structural features of the compound administered according to the claimed invention.
This rejection has been withdrawn. 

Applicant's Amendment, filed 29 Jun 2022, with respect that claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,633,407 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020) has been fully considered and is persuasive, as amended claims 1 and 17 are drawn to the method comprising administering a compound containing a 15-membered azaketolide structure. Applicant's remarks are persuasive that the claims of the reference patent are drawn to a method comprising administering a compound containing a 14-membered ketolide structure, and that there is no overlapping scope between the reference claims and the amended claims. The teachings of Romero et al. and Liang et al. do not provide guidance that destroying the structural features of the compound administered according to the reference claims of the reference patent and arriving at the claimed invention would have been obvious to one of ordinary skill in the art. Upon reconsideration, the reference claims in view of the teachings of Romero et al. and Liang et al. do not teach or fairly suggest the claimed invention.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7, 12, 17, 34, 37, 47, 92-93, 97-102, and 131-145 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623